DETAILED CORRESPONDENCE
This Office action is in response to the election received November 10, 2021.
Applicant's election with traverse of Group I, claims 20-37 in the reply filed on November 10, 2021 is acknowledged.  The traversal is on the ground(s) that on the international stage, the claims were considered in their entirety while applying the same standard in the current case.  This is not found persuasive because it has been established that the special feature is not seen as allowable and thus the unity of invention is not present. Upon allowance of the composition claims, the precedent for rejoinder would be applied and if the method claims recite the same scope as the allowed composition, the method would be rejoined.
The requirement is still deemed proper and is therefore made FINAL.

Claims 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 10, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-37 are rejected under 35 U.S.C. 103 as being unpatentable over HIGUCHI et al (2014/0186766) in view of ITO et al (2012/0061128).
The claimed invention recites the following:

    PNG
    media_image1.png
    151
    601
    media_image1.png
    Greyscale

paragraphs [0129] – [0131] and Synthetic Examples B-1 to Synthetic Examples B03 in paragraphs [0132] – [0134], shown below are A-3 and B-1:
    PNG
    media_image2.png
    456
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    417
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    100
    424
    media_image4.png
    Greyscale

These examples of HIGUCHI et al address dependent claims 22-25, while Table 1 report the blending of two resins A-1 and B-1 to address claim 26.
Examples of the polybasic acid anhydride can be found in paragraph [0047].
The photopolymerization initiator is disclosed in paragraphs [0085] – [0090] wherein benzophenone is disclosed in paragraph [0087], lines 7-8.   HIGUCHI et al report in the same paragraph lines 31 and 32 that the photopolymerization initiators may be used alone or two or more.  These disclosures report photopolymerization initiators which can be selected by the skilled artisan and meets claims 30-32, see below:

    PNG
    media_image5.png
    588
    402
    media_image5.png
    Greyscale

HIGUCHI et al report the claimed pigment and filler as recited in paragraphs [0105] and [0103], respectively to address claims 33 and 34.
HIGUCHI et al lacks the specific use of a benzophenone compound as recited in claim 2.
ITO et al disclose a photosensitive resin curable composition for printed circuit boards comprising a carboxyl group-containing photosensitive resin obtained by reacting a monocarboxylic acid with a phenolic compound of formula (I) and further reacted with a polybasic acid anhydride resin see the abstract, the photopolymerization initiators are recited in paragraphs [0070] and [0101].  The photopolymerization initiators are reported in paragraph [0038] to include oxime ester, acylphosphine oxide.  As other photopolymerization initiators, benzophenone is reported in paragraph [0045] with preferred benzophenone compound listed in paragraph [0056], for low toxicity see below:

    PNG
    media_image6.png
    222
    409
    media_image6.png
    Greyscale

            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition for printed circuit boards to selected a diaminobenzophenone as preferred in ITO et al and formulate it in the working examples of HIGUCHI et al with the reasonable expectation of long-term reliability, high crack resistance, bulge resistance.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HIGUCHI et al (2014/0308613) disclose a composition containing carboxyl-containing resin, a photopolymerization initiator, an ethylenically unsaturated compound and is cumulative to HIGUCHI et al ‘766 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

					/John S Chu/                                                            Primary Examiner, Art Unit 1737                                                                                                                                            
J. Chu
February 8, 2022